Case 8:20-cv-00171-WFJ-CPT Document 13 Filed 03/27/20 Page 1 of 5 PagelD 40

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

AMADOU WANE
Plaintiff,

CASE NO: 8:20-cv-00171-WFJ-CPT
Vs.

SOKONA DIALLO,
LADY MIND HOOKAH,
PIMAP LLC,
Defendants.
/
DEFENDANT’S ANSWER TO COMPLAINT

Defendants, Sokona Diallo, Lady Mind Hookah and PIMAP LLC, file this motion
to dismiss pursuant to Federal RCP 12 (b)(6) for failure to state a claim upon which
relief may be granted.

To survive a motion to dismiss, a complaint must assert a plausible claim and it
must set forth sufficient fact to support the claim on its face. Ashcroft v Iqbal, 129 S. Ct.
1949-1950. All allegations pleaded are assumed to be true and construed in light of
most favorable to the non-moving party. Padilla v Yoo, 678 f 3d 748, 757 (9"" Cir 2012).
Here, using the above set standard, defendants believe that plaintiff has failed to meet
this threshold. The defendants did not assert sufficient facts to meet the standard for
each of his claim. As a consequence, the defendants respectfully request that the
court grant Defendants motion to dismiss and that the plaintiff's claims be dismissed.

In support of this motion, defendants state the grounds for the move to dismiss

each count of the defendant's claims as follows:

Pagelof5
Case 8:20-cv-00171-WFJ-CPT Document 13 Filed 03/27/20 Page 2 of 5 PagelD 41

FIRST CAUSE OF ACTION: Tortious Interference with prospective business
relations

The standard for this cause of action is that the plaintiff has to show the
existence of a business relationship with a party/business, the defendants knew of the
business relationship, the defendants intentionally and unjustifiably interfered with the
relationship and the plaintiff is damaged by defendants interference. Plaintiff fails to
state a cause of action for this first count as Plaintiff fails to state what individual or
business he had the prospective business relationship with. Neither does he state how
defendants interfered with any business relationship. In fact plaintiff states that he was
not party to any contract with third parties. If plaintiff is not able to state enough facts to
meet the very first prong of a cause of action for tortious interference with prospective
business relationship, he surely cannot sustain this claim. For this reason, this cause of

action must be dismissed.

SECOND CAUSE OF ACTION: Breach of contract and covenant of good faith and
fair dealing.

The standard for this cause of action is that, plaintiff had to show that there was a
valid contract between him and defendants, and that the defendants breached the
contract. Further Plaintiff had to state how in the course of the contractual relationship,
defendants did not act in good faith. Here, plaintiff did not state any particular valid
contract he entered into with defendants. In paragraph 26 of the complaint, plaintiff
referred to a “sale contract”. However, according to plaintiff, that contract was with an

iron ore buyer, which plaintiff stated he was not a part of. If there was no valid contract

Page 2 of 5
Case 8:20-cv-00171-WFJ-CPT Document 13 Filed 03/27/20 Page 3 of 5 PagelD 42

between plaintiff and defendants, the defendants could not have breached a non-
existent contract. If there was no contract, the covenant of good faith and fair dealing

would not apply. Therefore, this cause of action must be dismissed.

THIRD CAUSE OF ACTION: Fraudulent misrepresentation.

The standard for fraudulent misrepresentation is an intentional false
Statement/representation concerning a material fact made by an individual, the
individual knew that the statement/representation is false, reliance by the complaining
party, damages cause by this representation to the complaining party. According to
plaintiff, he and Diallo had entered into a business agreement in August 2017, his role,
according to his complaint, was to provide seed money to start the business.
(Paragraph 2 of the complaint). Plaintiff did not say that his participation in the business
was dependent on having his name added to PIMAP as a member. If plaintiff's
complaint is to be interpreted in the light most favorable to him to him on this issue,
adding his name to PIMAP was because of the Immigration issues facing Diallo. The
addition of his name to PIMAP was only for convenience and not a material issue in the
So called “partnership” to which plaintiff purportedly contributed. If plaintiff suffered any
damage, it was not because of Diallo’s representation about amending PIMAP to

include him. For this reason, this cause of action must be dismissed.

FOURTH CAUSE OF ACTION: Unjust enrichment.
To state a cause of action for unjust enrichment, plaintiff would have to show that

plaintiff conferred a benefit on defendant, defendant accepted the benefit, and the

Page 30f 5
Case 8:20-cv-00171-WFJ-CPT Document 13 Filed 03/27/20 Page 4 of 5 PagelD 43

defendant did not offer plaintiff compensation for the benefit. In support of this claim,
plaintiff made conclusory statement that “Defendants unjustly enriched themselves by
wrongfully converting, taking, utilizing or managing the property and financial interest of
Plaintiff’, paragraph 83. Nowhere in his complaint does plaintiff say that defendant
received any benefit from him. According to him, there was a partnership, it was to this
partnership plaintiff, purportedly contributed money. Furthermore, it appears that
plaintiff's name was on the business account of PIMAP while he was purportedly
contributing money to the business. (Paragraph 6 of the complaint states: “joint

business account”). For this reason, this cause of action must be dismissed.

FIFTH CAUSE OF ACTION: Conversion

For plaintiff to state a cause of action for conversion, plaintiff had to state that the
defendant wrongfully took his property permanently and the deprivation was
inconsistent with plaintiffs ownership interest and plaintiff suffered a loss. In plaintiff's
complaint, nowhere does he state that defendants wrongfully took his property. Instead,
he stated that he willingly provided money to defendants, e.g. plaintiff stated “plaintiff
brought into the partnership over three thousand dollars” paragraph 2, “Diallo requested
ten thousand dollars... she received the money, paragraph 24, and: Plaintiff gave Diallo
sixty five thousand dollars”, paragraph 32. Since plaintiff does not provide any
information to satisfy the requirement of wrongful taking of his property, the plaintiff has
failed to state a cause of action in conversion. For this reason, this cause of action must

be dismissed.

Page 40f 5
Case 8:20-cv-00171-WFJ-CPT Document 13 Filed 03/27/20 Page 5 of 5 PagelD 44

WHEREFORE, the defendants respectfully request that this court grants the
motion to dismiss the complaint for failure to state a cause of action.

Respectfully Submitted.

Aud

FEHINTOLA OGUNTEBI
1904 West Cass Street
Tampa, Florida 33606
(813) 254-8717
kemi@oguntebilaw.com
Florida Bar # 049042
Attorney for Defendants

CERTIFICATE OF SERVICE
| certify that a copy of the Defendants Answer to Complaint has been served by
U.S. Mail to Amadou Wane, at 13046 Racetract Rd., #1 18, Tampa, Florida 33626, on

this 27" day of March 2020.

FEHINTOLA OGUNTEBI

Page 50f 5
